DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/22 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Polykovskiy et al. (D. Polykovskiy et al., “Entangled Conditional Adversarial Autoencoder for de Novo Drug Discover”, Molecular Pharmaceutics, vol. 15, no. 10, 4 Sept. 2018, pages 4398-4405.) and Gomez-Bombarelli et al. (R. Gomez-Bombarelli et al., “Automatic Chemical Design using a Data-Driven Continuous Representation of Molecules”, ARXIV.org. Cornell University Library, 7 Oct 2016.).
In regard to claim 1, Polykovskiy teaches a method for training a model to generate an object (i.e. “we applied proposed models to generate structure analogs of known potent molecules; model trained to produce objects (i.e. “molecules”)) (p. 4402), the method comprising: 
providing a model configured as a variational autoencoder (i.e. conditional adversarial auto-encoder in Fig. 2 is a type of variational auto-encoder) (p. 4399) with a…learnable prior (i.e. reparameterization results (Fig. 6 and Algorithm 1, line 7) results in converting latent code z to z bar; distributed according to a standard normal distribution; prior imposed on z is learnable (parameters θ), line 19 of Algorithm 1) (p. 4401); 
providing a dataset having object data for an object and property data for a property of the object (i.e. Algorithm 1, x,y ~ pdata in which y represents the property) (p. 4399, left col., par. 3; p. 4401); 
processing the object data of the dataset to obtain latent object data with an object encoder of the model (i.e. Algorithm 1, line 6) (p. 4401), wherein the latent object data includes a distribution of latent variables having a mean and a variance (i.e. reparameterization and Algorithm 1, line 7) (p. 4399-4401); 
sampling one or more latent variables from the obtained distribution of latent variables (i.e. p. 4401, left col., first par., “since y and z bar are sampled”, z being sampled from the distribution that is normalized according to Fig. 6 and line 7 of Algorithm 1) (p. 4399, 4401); 
processing the sampled one or more latent variables with defined object properties to compute a probability of the samples having the defined object properties (i.e. Algorithm 1, line 9: q(y|z bar)) (p. 4401); 
processing the sampled one or more latent variables through an object decoder to obtain a reconstructed object (i.e. Algorithm 1, line 10: “G(z,y)”) (p. 4401); 
determining a reconstruction loss of the reconstructed object from an original object from the object data (i.e. Algorithm 1, line 10: Lreconstruction) (p. 4401); 
computing a Kullback-Leibler divergence from the probability of the samples having the defined object properties (i.e. latent codes z and properties y, Kullback-Leibler divergence, distribution p(z, y)) (p. 4399);
using the determined reconstruction loss and computed Kullback-Leibler divergence compute a loss from the data set (i.e. Algorithm 1, line 12 shows computing a predictive loss; Kullback-Leibler divergence) (p. 4401, 4399); 
performing a gradient descent until the reconstructed object is sufficiently representative of the original object (i.e. RMSprop is a gradient descent algorithm; Algorithm 1, line 20, “until converged”) (p. 4402, left col., par. 2) and has the defined object properties (i.e. Algorithm 1, x,y ~ pdata in which y represents the property) (p. 4399, left col., par. 3); 
obtaining a trained model configured as a trained variational autoencoder (i.e. conditional adversarial auto-encoder in Fig. 2 is a type of variational auto-encoder) (p. 4399) with a learnable prior (i.e. reparameterization results (Fig. 6 and Algorithm 1, line 7) results in converting latent code z to z bar; distributed according to a standard normal distribution; prior imposed on z is learnable (parameters θ), line 19 of Algorithm 1) (p. 4401)…; and 
providing the trained model (i.e. trained model would be provided after convergence; Algorithm 1, line 20, “until converged”) (p. 4402, left col., par. 2).  
However, Polykovskiy does not explicitly teach tensor train-induced nor does it teach that is parameterized with the tensor train.
In the same field of endeavor, Gomez-Bombarelli teaches tensor train-induced (i.e. used TensorFlow package to build and train model) (p. 14) and teaches that is parameterized with the tensor train (i.e. property prediction; used TensorFlow package to build and train model) (p. 14).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Polykovskiy and Gomez-Bombarelli because Gomez-Bombarelli teaches a gradient-based optimization to efficiently guide the search for optimized functional compounds (See, for example, Abstract, page 2 of Gomez-Bombarelli).  Therefore, it would have been obvious to combine the teachings of Polykovskiy with those of Gomez-Bombarelli.
In regard to claim 21, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.  
Allowable Subject Matter
Claims 2-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488